Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 1 of 18




                                                    STEVEN A. METCALF II, ESQ., Managing Attorney
                                                  NANETTE IDA METCALF, ESQ., Managing Attorney**
                                                       MARTIN TANKLEFF, ESQ., Associate Attorney
                                                       CHRISTOPHER DARDEN, ESQ., Special Counsefr
                                                               JOSEPH D.MCBRIDE, ESQ., of Counsel
                                                                   MARC HOWARD, ESQ. of Counsel



METCALF &:. METCALF, P.C.




                            Metcalf & Metcalf, P.C.
                                99 Park Avenue, 25"' Floor
                                  New York, NY 10016
                                   64-0.253.0514 (PhoM)
                                   646.219.2012 (Fax;
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 2 of 18
        Case 7:19-cr-00497-NSR Document 202 Filed 03/04/21 Page 1 of 1




                               Koffsky & Felsen, LLC
                                        1150 Bedford Street
                                    Stamford, Connecticut 06905
                                        Tel. (203) 327-1500
                                       Fax. (203) 327-7660
                                         bkoffsky@snet.net




ViaECF


                                     March 4, 2021




Hon. Judge Nelson S. Roman
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, N.Y. 10601

Re:    United States v. Helbrans
       7:19cr497 (NSR)

Dear Judge Roman:

       I represent the pro se defendant, Nachman Helbrans, in the above referenced matter as
stand-by counsel. Prose defendant Nachman Helbrans has requested that I file the attached Motion
For Laptop Computer With Relevant Internet Access, A Copier And Printer For Defense
Preparation for the Court's consideration.



                                    Respectfully submitted,

                                    _js/ Bruce D. Koffsky _
                                    Bruce D. Koffsky


BDK/me
cc:  All Counsel of Record
       Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 3 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------x
UNITED STATES OF AMERICA,                                     INDICTMENT NO.
                                                              7:19-cr-497 (NSR)

       -against-

                                                              Oral Argument Requested
NACHMAN HELBRANS, ET. AL.
                   Defendants.
   ------------------x
       MOTION BY NACHMAN HELBRANS, Pro Se, FOR LAPTOP COMPUTER
       WITH RELEVANT INTERNET ACCESS, A COPIER AND PRINTER FOR
                        DEFENSE PREPARATION

       Back on July 8, 2019, Nachman Helbrans asked for self-representation in an open court.

Your Honor told him explicitly that each and every motion he makes, even on the pro se matter,

would have to be in writing. We fully agree with your Honor on this matter; that makes sense.

Indeed, if a motion is not in writing, it could be extensively long, ambiguous, vague and confusing.

Moreover, it does not give sufficient time and opportunity for the other parties to know on what

exactly to respond. Additionally, it deprives the court of the opportunity to make the right decisions

according to what is accurately requested and discussed by the parties. Let alone the famous issue

of "reserved for appeal"; when there is no writing, it would be challenging, and at sometimes

impossible, to determine what exactly was reserved for an appeal or alternatively waived by the

parties. Clarifying unwritten issues by extending the oral arguments may sometimes confuse even

more and complicate the matter even further. All the above are true even when all the arguers are

native and fluent English speakers, let alone in a case, as in ours, where many of the arguers are

nonnative English speakers. As such, we must agree with this court's prior advice and we must

undertake that each and every substantial motion we will be making from now on will be in writing.
        Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 4 of 18
        Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 2 of 12




Oral arguments should be reversed for issues already well discussed in a prior writing, not to begin

with.

        The Fifth Amendment grants that no one shall be "deprived of life, liberty or property

without due process of law." Due process includes a fair trial, that the person should have the

opportunity to respond to the allegations made against him, and be given the opportunity to comply

with his duty to present his answer before the court and jury, pretrial as well during the trial and

post-trial. A fair trial means that both sides, the prosecution and the defense, have fairly the same

chance to present their arguments and counter-arguments before the court. If one party gets an

opportunity that the other party cannot compete with, it is obviously not fair. At this stage, for

reasons self-explained by the essence of this motion, it is impossible for us to present a

comprehensive memorandum of law regarding this matter of fair trial; therefore, we will simply

leave this matter for common sense.

        Now to the relevance to our situation: as we explained to your Honor in our last writing, I

grew up and was educated in the Orthodox Hasidic Jewish community, and my primary language

is Yiddish and Hebrew. Although I understand, read and communicate in English fairly well; still

I cannot hand-write in English to such a level as drafting a substantial letter; however, I have

regularly used a computer as part of my prior work experience, as well for important private

matters, and as such I am able to write in English when assisted by a computer and relevant

computer programs.

        Furthermore, in today's world and with the current technology, even an educated and

experienced lawyer could not draft and finalize a motion just by his first handwriting. In fact, I

doubt if, in the last decade, any substantial motion prepared by an attorney could have been

completed without a computer.
       Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 5 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 3 of 12




       To particularize the matter, in my case, a computer is necessary for my defense for multiple

reasons.

       First, as I am use to computer writing since an early age, I can hardly finalize a substantial

document in handwriting, should it even be in Yiddish or Hebrew, unless the document is finalized

along with my first draft; otherwise, it would only result in a complicated hard-to-read document,

and will probably miss the point. Let alone the fact that for safety reasons, pens provided here at

the jail are special short, soft and small which barely serve to write a short letter to family or a

friend, but by any means are not suitable to write complicated documents, letters or motions.

       Second, since English is not my first language, I heavily rely on the computer to draft, edit

and correct my motions by utilizing editing programs that I have used in the past to form any

substantial document in English. Those computer programs assist, namely in spelling, grammar,

synonyms, suggestions and translations. Generally, those programs require an internet connection

to function properly. To exemplify the first and second reasoning above, I will share my and my

co-defendants' past experience with document preparation in jail. We eagerly tried for over two

years in jail to overcome the hardships and befriend with the poor pen and paper provided here. In

fact, on the first day that we were incarcerated, some of our lawyers told us that we should write

down the facts of our case and our arguments even in Hebrew or Yiddish, and they will arrange

the translations to make use of them. We tried and then again tried, just to be proven that there is

simply no way that any useful document, even six pages long, could be completed in a timely

fashion in this manner.

       I will give one particular example to your Honor. Just after I was denied bail in May 2020,

my lawyer discussed with me the matter and the government's approach; I conclude that the first

step should be to try to inform the government itself of the true story and background. I, together
        Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 6 of 18
        Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 4 of 12




with defendant Mayer Rosner, jointly drafted a comprehensive letter to the government. For

convenience reason, it was formally addressed to then-attorney general Mr. Geoffrey Berman;

however, in fact, we intended to present the letter to the entire prosecution team on this case, as

well as to use it as an attachment to some of our motions. The letter explains our view on the case,

what we believe would give the reader enough knowledge of the facts and truth about the

allegations, the Teller children and our community. We were, and we are still convinced that if the

prosecution had been receiving the letter, they would already have taken action to remedy the

situation. However, since we had no computer access, we had no choice but to draft the letter in

Hebrew. Despite working on it day and night, it took us three months to handwrite the letter due

to the prison conditions. Finally, we sent it out for copy typing, but it took another seven months

to typeset it due to the handwritten numerous additions and amendments. The translation will

probably take at least six weeks. Calculating the time from writing to finalizing the translation

should bring us to over a year just for one simple (albeit a relatively long) letter. Suppose we would

need to write substantial motions and affidavits in such a manner. In that case, we will spend

decades before they will be completed, or we will be forced to waive altogether our right to present

any pretrial motions, not because of a strategic move, but rather simply to avoid spending behind

bars ten or fifteen times more than any possible sentence we might get if somehow unjustly found

guilty at trial.

         Third, in this case, the proper knowledge and understanding of the law, both substantive

law and procedural law, are vital for defense preparation. In this regard, district courts of various

circuits, including the Second Circuit, clarified in various rulings that it is the duty of an attorney

or a pro se defendant to study and verify every law he quotes to assure that this law is relevant to

the case, complete and still considered good law and not overruled. In the same token, they
       Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 7 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 5 of 12




clarified that it would be against the duty of an attorney or a pro se defendant to quote any rule,

case or law without study and verification of the jurisprudence developed around it.

        Before the computer times, judges and lawyers always needed access to a comprehensive

library of hundreds if not thousands of law books, in addition to a full correspondence of opinions

and analysis by judges, professors and scholars. No lawyer could sit in his bureau (or his basement)

and draft motions without them. This practice was always around since the establishment of US

courts; even in common law times it never functioned differently.

       As happened with most aspects of our life, when technology developed, we got dependent

on it, since the previous pre-technology options disappeared or became extremely rare; and once

so, it became virtually impossible to do the same vital task without the help of technology. One

example, try to make banking, transactions and payments, sales and purchases, all without the use

of technology. The same is true with the law field; since law libraries got computerized, especially

by the two programs WestLaw and LexisNexis, it became almost impossible to draft any legal

motion without using one of those (or similar) programs, especially when it comes to complicated

motions which require so much knowledge in law, to distinguish so many cases in so many

extensive issues, including constitutional issues, federal and state, criminal and civil,

administrative and family law, international and uniform acts, all related to this trial.

       There cannot be a fair trial if from one side there are the native English speaking

prosecutors who have access to the best computers, desktops and laptops, and the best programs

available, either to read the law and to draft motions, take notes and whatsoever, while on the other

side there are pro se incarcerated defendants, secondary in English, who are not granted even a

normal pen and an ordinary notebook, let alone that they cannot cope with writing even one line
       Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 8 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 6 of 12




in English handwriting without significant spelling and grammar errors, as long they are not

granted access to a computer and relevant internet resources.

        In the prison there is a so-called "law library", however with all the time-restrictions and

conditions surrounding the library, it cannot be considered as a normal library that could enable

one to prepare legal motions, but rather can be considered some sort of entertainment for inmates.

Take into account the fact that there are just two slow computers for forty inmates who have to

share the one or two hours available. Moreover, only published cases are available there, and for

reading only. Let alone that most of the times when we arrive someone else already occupies or

wants to occupy them, and if we got lucky to use it, it is almost useless due to the slowness of the

computer and the system crashing when showing results of a search done, besides the poorness of

the program installed there who does not allow to query a useful search. Moreover, even after

finding some case, we have to copy write it by hand, since we usually have to wait two weeks to

get it printed, and when finally printed, there is no way to cooperate the relevant content them into

the motion.

        The two typewriters available in the "library" are of the same faith. On a good chance they

have ink, but if they do have ink, they lack paper; and then we have to fill out a complete form and

beg around the clock to receive some paper. However, let us not forget that usually, one of them

or both are out of order.

       During the last 12 months, the law library was almost completely shut down; most of the

time, the library was entirely closed. When it is luckily opened, it has so many restrictions that

make it impossible to get some work done there. As of today, the library keeps opening and closing

without too much prior notice.
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 9 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 7 of 12




       Fourth, the government has produced voluminous discovery. We have much to say

(actually to write) about the content of the discovery we received and much more about the content

of the discovery not received yet. However, the government's conduct or misconduct is out of the

scope of this motion. What is important here, that we have little use from the discovery received.

While most of the days we cannot access the computer designated for discovery review, even we

get to there, most of the files could not be opened due to many essential programs missing there,

let alone the fact that the computer operating system software continually crashes.

       There were extensive efforts from our side and from our counsels to partly solve the issue.

We will not deny that it is possible that the government also tried to solve this problem in

particular. However, to date, the problem remained unsolved. For a short time, we were provided

a relatively new laptop on which many of the previous inaccessible files were accessible. However,

this new laptop went somehow to another jail section and all the previous problems remain

unsolved. In any case, we never had a chance to incorporate the discovery's content into our

motion, nor were we able to type or translate their content in a reliable manner.

       Fifth, we need to contact and have access to many persons and/or institutions in a timely

manner and on a writing basis and receive a reply from them in a timely manner and on a writing

basis. To name a few, we need access in a timely manner to the docket, the court clerk, our standby

counsels, the government, as well as many witnesses and potential witnesses, including various

experts. To contact them all and to receive a timely reply via the prison phone system or the prison

mail system, will render all contacts meaningless and useless in the context of pretrial preparation.

We will not waste the court's time to elaborate on this matter since all our counsels always

complained about that and always suggested a contact on a writing basis, which was never

available to us as mentioned above.
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 10 of 18
        Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 8 of 12




        Given all the above, we cannot exercise our Fifth Amendment right of due process without

given reasonable access to computers, a copier, a printer, and relevant internet resources, along

with the most essential office/paper supplies. The computer will be used only for discovery, legal

research, drafting of motions and other legal paperwork, and maintaining contact with those

assisting as in preparing the in 2021, as none of those mentioned above tasks is possible to carry

out without a relevant use of the internet.

        Now in a direct reference to the government: dear prosecutors, there is no need to

automatically object to each and every request that we put forward. The government is obligated

for truth-seeking, not for overzealous prosecution. Objecting to our legitimate request for vital

means of defense is not in line with the truth-seeking mission the government is obligated for. Let

us say that all our pretrial motions will at the end of the day be resolved in favor of the government,

still, to prevent it from being written in the first place is not what the government is entrusted and

paid for; rather, they are entrusted and paid to secure a fair trial that includes a fair opportunity to

raise any sincere issue of defense, pretrial, during the trial and post-trial.

        In the famous case of Brady v. Maryland, 373 US 83 - Supreme Court 1963, the Supreme

Court reminded the prosecutor and the public of the true mission. In their words: "Society wins

not only when the guilty are convicted but when criminal trials are fair; our system of the

administration of justice suffers when any accused is treated unfairly. An inscription on the walls

of the Department of Justice states the proposition candidly for the federal domain: "The United

States wins its point whenever justice is done its citizens in the courts"." In footnote 2, the Supreme

Court quoted the strong words of Judge Simon E. Sobeloff: "The Solicitor General is not a neutral,

he is an advocate; but an advocate for a client whose business is not merely to prevail in the instant

case. My client's chief business is not to achieve victory but to establish justice. We are constantly
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 11 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 9 of 12




reminded of the now classic words penned by one of my illustrious predecessors, Frederick

William Lehmann, that the Government wins its point when justice is done in its courts."

       In light of that, we expect the government to fully agree with our legitimate request,

especially that the computer and the relevant internet resources will be used to establish an honest

communication with the government that will solve many of the future challenges of this case with

minimal wasting of judicial resources.

       We appeal to the government not to fool us around with academic questions if there is an

absolute constitutional right for a computer and internet for incarcerated pro se defendants.

Everyone knows that the constitution was written before the computer and internet ever existed,

so it could not exist a computer-related absolute constitutional right. However, the absolute right

we are talking about is due process and fair trial. The computer and the internet are only means

mandatory to achieve those goals. We further beg the government not to fool the court and us

around with manufactured security concerns, since the computer and the internet and all activities

can and probably be recorded and even monitored, so logically it should not be any security

concern more than the regular prison phone system or ingoing and ongoing mail. In fact, many

federal, state and county jails and prisons already have on some way or another an ingoing and

outgoing email system for the prisoners, although that our request is somehow unique because our

case and situation are unique as well.

       The government shall also take into account that without a computer, we are de facto

prevented from any possibility to take part in a legal discussion about the very same subject, so it

will be unfair practice to begin with.

       Finally, we will cite some cases that we noticed that computers and/or internet were

specially allowed in jail when consideration about self-representation so required. In United States
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 12 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 10 of 12




v. Buswell, No. 11-CR-198-01 (W.D. La. January 18, 2013), the court found the defendant's Fifth

Amendment right of due process was not being violated because "Buswell can utilize a laptop to

read documents that are on DVD/CD, he can keep documents in his cell and internet access is

available on request. There was no evidence to the contrary.... the facility where the defendant is

housed will accommodate him by providing access to a conference room, a laptop computer that

can read CD's (which he may even be allowed to keep in his cell with the permission of the

warden), access to a printer and/or copier and access to his attorneys at all times other than during

lockdown periods when meals are served twice a day ...

       The evidence adduced at the detention hearing is as set forth above-the defendant can have

access to his attorneys at any time other than in two mandatory lockdown periods when meals are

served, he can have access to a conference room to review documents with his attorneys, he can

have access to a computer to review documents on CD/DVD, or he can have the documents

themselves, as well as access to a printer or copier and the internet. He can telephone his attorneys

and those calls, while recorded as part of normal security policy, are not monitored by the

government and there is no evidence to the contrary. The only meaningful difference between this

type of access to counsel compared with that of home incarceration is the location where

conferences take place." Likewise in United States v. Dupree, 833 F. Supp. 2d 241 (E.D.N.Y.

2011) the court rejected Dupree's bail motion that his pretrial release was necessary to prepare his

defense as the court relied on the fact that "MDC will arrange for the following to be provided to

Dupree at MDC so that he can adequately prepare for and participate in his defense with counsel:

(1) access to an attorneys' visiting room with a computer that can read DVDs from 9:00 a.m. to

3:30 p.m., with or without counsel, beginning on November 7, 2011 and until the start of trial on

December 5, 2011; (2) Dupree's access to the aforementioned attorneys' visiting room can be
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 13 of 18
      Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 11 of 12




extended from 3:30 p.m. to 9:30 p.m., provided Dupree is with counsel during this time and

twenty-four hour notice is given to MDC for each day an extension is requested; (3) access to

counsel and agents of his counsel in an attorneys' visiting room with a computer that can read

DVDs following each trial day until 9:30 p.m., provided that twenty-four hour notice is provided

to MDC for each day such access is requested; and (4) access to a locked storage area for the

storage of documents so that Dupree has additional space other than his detention cell to store

documents ... Dupree will have 12.5 hours of daily access to a computer that can read DVDs and

be used to review documents." Similarly in U.S. v. Hazelwood, Case No.: 1:10 CR 150 (N.D.

Ohio Feb. 16, 2011), "The court determined at a hearing held on January 12, 2011, that the

Northeast Ohio Corrections Center ("NEOCC") must allow Mr. Hazelwood to use a new computer

which he has been provided to review documents. An employee of the Center confirmed at the

hearing that there are no special IT requirements for his doing so. Further, NEOCC has made

substantial accommodations for Mr. Hazelwood well beyond those accorded most detainees based

on the complex nature of this case. Among other things, he is allowed to possess more boxes of

information than other inmates, and one of five video conferencing rooms is substantially devoted

to his use."

        It is worth noting that all three cases quoted above were not pro se and were represented

by advocate counsel, and the special computer and/or internet access allowance were all related to

a very limited issue of pretrial discovery; our case is much stronger. In the case United States v.

Waddell, 151 F. Supp. 3d 1317 (S.D. Ga. 2015), the prose defendant was allowed up the sixteen

hours of internet connection, aberrantly for a limited discovery issue. The defendant was denied

additional time beyond those sixteen hours only because a sincere defense cause was not provided.
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 14 of 18
       Case 7:19-cr-00497-NSR Document 202-1 Filed 03/04/21 Page 12 of 12




In our case, the cause of motion drafting, legal research, communicating with the government,

verifying the laws and rules etc., all are self-evidently required for the defense.

       Therefore, we see it reasonable and legitimate to ask the Honorable court to order that we

get laptop computers with relevant internet access, a copier and printer. Those should be available

for all-day use, either in our cell or in a designated place where we can reach during all the hours

of the day besides lockdown times. Those computers should not be monitored by the prosecution,

rather they could be monitored by an appointed staff member of the prison with whom we would

have the opportunity to discuss which kind of use of the computers and internet is essential for our

defense. Should we ever use those devices for anything else than preparing our defense, such as

for friendly family letters or videoconferencing or for religious books not related to the case, it

should prompt a proper investigation by the prison personnel as a contempt of court; however,

nothing should be handed over to the prosecution without ordinary electronics search warrant.

       We thank your Honor in advance for taking into consideration to grant us our rights under

the Fifth Amendment so we can adequately prepare our defense for a fair trial to prove our

innocence.




Dated: Valhalla, New York
       November 20, 2020
                                                       Respectfully Submitted,
                                                       Pro Se Defendant
                                                       Nachman Helbrans.
       Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 15 of 18
         Case 7:19-cr-00497-NSR Document 205 AteID~ Page 1 of 3
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
UNITED STATES DISTRICT COURT
                                                                    DATE FILED: --::J-IJ!-:J-S,1--zat2..ttOl:crl!----
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


        -against-                                                      19 er 497 (01) and (02) (NSR)

NACHMAN HELBRANS and MA YER ROSNER,

                       Defendants.
NELSON S. ROMAN, United States District Judge:

        Prose Defendants Nachman Helbrans (01) and Mayer Rosner (02) requested approval for

the use of CJA funds to purchase laptops that they can use to prepare their defense while detained

at Westchester County Jail ("the Facility"). (ECF Nos. 202, 203.) In their papers and during a

status conference held on March 4, 2021, Defendants represented that without laptops they will

not be able to write in English, conduct research, review discovery, or otherwise prepare their

defense in an effective and timely manner.

        The application is granted as follows:

    1. Standby Counsel for Defendants Helbrans (01) and Rosner (02) are authorized to procure

with CJA funds, a laptop computer or similar device (hereinafter, "Electronic Device") for each

Defendant so that he may prepare his defense. 1 The Court also authorizes the use of CJA funds for

necessary external hard drives, software programs, charging cables, or adapters.

    2. Standby Counsel shall coordinate with the Facility to ascertain from the Facility what it

will permit, to ensure that the Electronic Devices procured are acceptable to the Facility, to confirm

who at the Facility will accept delivery of the Electronic Devices, and to confirm when Defendants

will have access to the Electronic Devices and where they will be stored when not in use. Standby


        1 The Court reiterates that each Defendant represents himself and only himself. Each pro se Defendant must
communicate with the Court (whether in writing or orally) on his own behalf and may not purport to represent any
other Defendant.
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 16 of 18
         Case 7:19-cr-00497-NSR Document 205 Filed 03/05/21 Page 2 of 3




Counsel shall also ensure that the Electronic Devices are compatible with any external drives upon

which discovery has been or will be exchanged.

    3. Once Standby Counsel have procured the devices, and prior to sending them to the Facility,

Standby Counsel shall confirm that the wireless and printing capabilities are configured in a

manner acceptable to the Facility and that necessary software is installed and functional for word

processing, HebrewNiddish to English translation, and reviewing discovery materials. If the

Facility indicates that access to the internet is not possible or only possible on a very limited basis,

Standby Counsel shall determine whether an inexpensive translation software program can be

installed on the Electronic Devices that can be used without internet access and, if so, preload the

Electronic Devices with said program. Standby Counsel shall also create a password protected

administrative account on the Electronic Device that is separate from the defendant's password

protected user account to prevent any user from making changes to the Electronic Device. Only

Standby Counsels shall have access to this administrative account.

   4. Before it is sent to the Facility, each Electronic Device shall be clearly marked with the

name, ID number, and Marshal's registration number of the Defendant who has been assigned to

receive that particular Electronic Device.

    5. The Defendants can access and use their respective Electronic Devices on a temporary

basis and at times approved by Facility personnel for the sole purpose of preparing their defense

in this matter. The Electronic Devices may not be used for any other purpose, including, but not

limited to, personal correspondence. Use of the Electronic Devices must take place in the

Defendant's unit or a location where, to the extent possible, a Defendant is not disrupted. After a

Defendant is finished using his Electronic Device for the day, Defendant shall return the Electronic

Device to the designated Officer for safekeeping.



                                                   2
      Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 17 of 18
         Case 7:19-cr-00497-NSR Document 205 Filed 03/05/21 Page 3 of 3




    6. Because of the volume of discovery and the complexity of this matter, The Court requests

that Defendants be afforded the ability to use the Electronic Devices as much as possible, but no

less than several hours each day, to the extent consistent with the Facility's requirements. The

Court also requests that, especially if they are not able to access the internet on their Electronic

Devices, Defendants continue to have access to legal research tools in the Law Library and that,

as needed, Defendants be permitted to print from their Electronic Devices directly or by using a

flash drive to transfer documents to a computer from which they can print.

   7. This Court will revisit this Order and any Defendant's access to his respective Electronic

Device if it appears that any Defendant is not abiding by this Order.

   8. No later than the conclusion of the proceedings against Defendants in District Court,

whether through dismissal of the charges or sentencing, Defendants shall return their respective

Electronic Devices to their respective Standby Counsel, who will promptly provide them to the

Administrative Office of the U.S. Courts.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 202 and 203. Standby

Counsel for Defendants Helbrans (01) and Rosner (02) are directed to send a copy of this order to

their respective Defendants and to file proof of service on the docket.




                       Dated: March 5, 2021
                              White Plains, NY




                                                 3
                     Case 1:21-cr-00052-TJK Document 65-1 Filed 07/09/21 Page 18 of 18




 .()3104/2021 · .• ·f .[l!fiilnt~ EnttyJor proc~held before JudgeNe1$qnStep11$~~1ll~;: - ·
-----,.._,.,,..~---.,~   -        r·-   -   -   -   ,   .          -    - .   ,....,         -




                    l· • \$tatusCOli(~e..yiatele#ne,as toNaclnnmiB~l~ MliyetRij~t
                 •. !· !~ron}to~~heltf.on3/4/2Qt}.:Pro•·.se•Oef~lNact»llanB¢l~-;~OI)_·••
                              1    i~BlWitlt~bye,ounselB~Koft'skyiEsq. ,attdPeter~et~Esq•....
                              !.,. !Prosel)ef~tMayer Rosner(02)present with standby counselSt&saBtte
                                 [ \llrody;,£scj~.•Defen,4ant J\ronRosner(03) presen~ witl> ~1·Fr\T811·l.ip~
                                 ! /Esq; Al.JSAt$mntiel<A~l!~g an,c;l JanJes Ligtenbm alsopre$ent;R~ ·
                                 l !~~is ~{Y'iddish) lll~r- .Angela OD~~~f'm-t,r~~
                             . .·t•· \The(J9urt ~ds ~each Der.lant knowingly., m~tiolialq,~ yol~ly.··:
                              ! /'Yaives his physical appeanmce,arul each DefendatifOOJ:1$etits to thJs,, .        '. .
                              i iproceedingiobeconducted tel~pltc,nicaUy.. Afterser,atate FarettaH~~
                              ! !h•fourt.issu•ordets irat\tmgeachI)efendants Helb~ (01)<lll<il4
                              1 (Rus~r:(02)1eaveJo proceed pro se.          pro seDefen¢mts hayef8°:over,
                              ; !btlt im ~ecy diftictl{tto re)i~~-, The C0;urtwillissue separ~ordersgtat)ting
                              i !ClJ\;~dsto~ al'lPtopfor prp sellefendants~e1bt~-{t>D$ld~.
                              ! !Rosner(02)t(rteview the .diseoverylilldtile supplem:~motio•. Mtltion&·
                              · !had beensubtni~dprevipusly by counsel. A supplementalB10fioJ1 bri~ ·
                                                            at
                                lschedtlle wilfbedtsc~ tlle 11ext conference~ Pro.se Defe~ts ...·.··•· · ..
                                f Helbnins (OJJand M~ R~sner {02}n~ t<> discuss the issue oftriatwi~itheir
                              , \respeotivestandby counsel. Th~fJov~fwillma!t.e aneady ~on
                              : !of3?00 ~terials, but cant<il>SO'wi@nJhe requested 30tlay  •.. · · ·
                                                                 an~
                              I IP~tive <ltd~ are needed instructions m~st he given topro se
                                 /DefertdanttJ llel~(Ol) and.M.• R~r (02) concerning aqees$lng sensjti~ !
                                 lmatefials.     uext Stattjs Co~evia teleco~for ~fendaats ·.·.. ,
                                 1Helbr1ms (Ol ),:M~it~ {02) and 1\. Ros11er (03) is sphedule(l.forM~ 26,. :
                              1 j2021~ ll:()Ow:n•or,abeJnatively. for March26~.202f413;0()pllkl'be.¢ow, :
                              I l~tstheexcltlSiottof~y ~tinreforDefendantsHelbransJO·l),M•.. · ·
                              j I.Ro~{02) at!d:i\. Rosner{()3)from, today, M~h 4, 2021, untilM~hi6;
                              !· 1mt mi1.te in~sts ofjusticeand to:~ Pefffldani$ t ~ to ~ew .· ..... ·
                              ! tdi~oveiy~.file lii9:ti~ alldhol~plt,a. negotiations;. l),fenqarits flel~Jfl)
                              r 'O~rc~•::(1~~6/io2t.r · ·· ·· · · .·. . · ., · . ·• · · ·
                              1·      M.          (Ol).~~- Btlil.continn,edJ'0,r ~fendant •.~11sner (Q3J.
                                                                                                        · ·· ··.
